Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. 	This application is responsive to communication filed 11/27/2019.  Claim 1-17 are pending and presented for examination.

2.  	The Information Disclosure Statement (IDS) filed 11/27/2019 have been reviewed and considered by the Examiner.
	  			Rejections - 35 USC § 103
3. 	The following is a quotation of 35 U.S.C. 103 which 
forms the basis for all obviousness rejections set forth in this 
Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall notbe negated by the manner in which the invention was made. 

4. 	Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Foncubierta Rodriauez et al. (USPGPUB: 2020/0401798), hereinafter Foncu in view of Agrawal et al. (USPGPUB: 2020/0151191), hereinafter Agrawal.
 	As per claim 1, Foncu discloses the invention as claimed including a method comprises receiving a workload in a multi-tier enterprise storage system, the workload including a database; for example, Foncu discloses in step 50 which represents receipt by computer 1 of a request for information/workload which was contained in the original table or database as being claimed (e.g. see para.[0047], lines 4-6); Foncu further discloses determining if historical query logs present for the workload; upon a determination that historical query logs are present for the workload: analyzing, by the processor, a query log of historical queries for the database; for example, Foncu teaches a request may comprise a standard database query in any convenient format, and may identify data required from the table as a function of the headers, e.g. requesting all or specified subset of data corresponding to one or more specified headers, and in response to receipt of a request, in step 51 computer 1 extracts data corresponding to the requested information from the data structure 25. The extracted data is then output in step 52 for return to the requester (e.g. see para.[0047], lines 6 et seq.).  Foncu discloses the invention as claimed, Foncu however does not particularly teach creating an inter- and intra-query weighted column relationship graph based on the analyzing; and assigning weights to the weighted column relationship graph based on an optimization process that maximizes performance for the historical queries in a training window.  Agrawal, however in his teaching of low-lantency predictive database analysis, discloses the missing elements that are known to be required in the system of Foncu in order to arrive at Applicant’s current invention wherein Agrawal teaches creating an inter- and intra-query weighted column relationship graph based on the analyzing; for example, Agrawal clearly discloses a first column from a first table may have a relatively low graph-distance weight such as zero, wherein the first table is indicated in the autonomous-analysis predicate, whereas a second column from a second table, which may have an edge connecting the second table to the first table in the ontological-graph, may have a graph-distance weight that is higher than the graph-distance weight of the first column (e.g. see para.[0192], lines 25-32), and assigning weights to the weighted column relationship graph based on an optimization process that maximizes performance for the historical queries in a training window; for example, Agrawal teaches a higher graph-distance weight indicates a lower probability of utility, and assigning a graph-distance weight that is higher than the graph-distance weight of the second column to a third column from a third table, which may have an edge connecting the third table to the second table in the ontological-graph (e.g. see para.[0192), lines 32-37).  Accordingly, it would have been obvious to one having ordinary skill in the art before effective filing date of the current invention to look into the invention of Agrawal and to utilize his teaching of creating an inter- and intra-query weighted column relationship graph based on the analyzing; and assigning weights to the weighted column relationship graph based on an optimization process that maximizes performance for the historical queries in a training window as being detailed above for that of Foncu.  By doing so, it would allow the system operation to be easily managed thru graph base, increase system adaptability by allow the system to serve broader range of applications, also allowing the system to operate more efficient with weighted column relationship graph which results to enhancing of overall system performance, therefore being advantageous.
	As per claim 10, see arguments with respect to claim 1.  The combination of Foncu and Agrawal disclose the invention as claimed, detailed above with respect to claim 1; Fondu and Agrawal however do not particularly disclose a computer-program product including a non-transitory computer-readable storage medium encoded with computer-program code that when executed by a processor to carry out the steps of claim 1 as being detailed above.  However, one of ordinary skill in the art would have recognized that computer storage media (i.e., floppy, cd-rom, thumb-drive etc..) carrying computer-executable instructions for implementing a method or a system, because it would facilitate the transporting and installing of the method on other systems, is generally well-known in the art.  For example, a copy of the Microsoft Windows operating system can be found on a cd-rom from which Windows can be installed onto other systems, which is a lot easier that running a long cable or hand typing the software onto another system.  Therefore, it would have been obvious to put Foncu and Agrawal’s program on a non-transitory machine accessible storage medium, because it would facilitate the transporting, installing and implementing of Foncu and Agrawal’s program on other systems; therefore being advantageous.

5. 	Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Foncubierta Rodriauez et al. (USPGPUB: 2020/0401798), hereinafter Foncu in view of Agrawal et al. (USPGPUB: 2020/0151191), hereinafter Agrawal and further in view of Assad et al. (USPGPUB: 2016/0012107), hereinafter Assad.
 	As per claim 2, see arguments with respect to claim 1 and 10, the combination of Foncu and Agrawal disclose the invention as claimed, Foncu and Agrawal however do not particularly teachn each column in a query is connected to other columns in a same query based on its occurrence in a selection clause.  Assad, however in his teaching of mapping query operations in database systems to hardware based query acceleration, discloses the missing elements that are known to be required in the system of Foncu and Agrawal in order to further arrive at Applicant’s current invention wherein Assad teaches the implementation of selection clause 600 which is transformed into an intermediate data structure 602 which is known to connected amongst different column in the same query (e.g. see figures 6A-6C, and para.[0032], lines 1 et seq.).  Accordingly, it would have been obvious to one having ordinary skill in the art before effective filing date of the current invention to look into the invention of Assad and to utilize his teaching of implementing each column in a query is connected to other columns in a same query based on occurrence in in a selection clause.  By doing so, it would allow the data to be easily queried and managed thru selection clause base due to its simplicity, it further allow the system of Foncu and Agrawal to serve broader range of applications which results to enhancing of system adaptability, therefore being advantageous.
	As per claim 11, it encompasses the same scope of invention as to that of claim 2, the claim is therefore rejected for the same reasons as being set forth above.
. 

6. 	Claims 3-4 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Foncubierta Rodriauez et al. (USPGPUB: 2020/0401798), hereinafter Foncu in view of Agrawal et al. (USPGPUB: 2020/0151191), hereinafter Agrawal and further in view of Baeuerle et al. (USPGPUB: 2015/0074069), hereinafter Baeuerle.
 	As per claims 3 and 4, see arguments with respect to claim 1 and 10, the combination of Foncu and Agrawal disclose the invention as claimed, Foncu and Agrawal however do not particularly teach each column in a query is connected to other columns in a same query based on its occurrence in a projection clause (claim 3) or in a join clause (claim 4).  Baeuerle however in his teaching of advanced data models containing declarative and programmatic constraints, discloses the missing elements that are known to be required in the system of Foncu and Agrawal in order to further arrive at Applicant’s current invention wherein Baeuerle teaches join clauses fit easily into the extensions in DDL and QL, wherein join clauses can be interpreted as an ad-hoc definition of missing associations, in other words, it can be implemented in the extensions between columns in the same query based on the occurrence in a projection clause (e.g. see para.[0150], lines 1 et seq.) or based on occurrence in a projection clause compared to that of the query applied to the domain (e.g. see para.[0151], lines 2-4).  Accordingly, it would have been further obvious to one having ordinary skill in the art before effective filing date of the current invention to look into the invention of Baeuerle
and to utilize his teaching of implementing each column in a query is connected to other columns in a same query based on occurrence in either a projection clause or in a join clause.  
By doing so, it would allow the data to be easily queried and managed thru different projection or join clause bases which results to enhancing of system adaptability by allow the system to serve broader range of applications therefore being advantageous.
	As per claims 12 and 13, they encompass the same scope of invention as to that of claims 3 and 4 respectively, the claims are therefore rejected for the same reasons as being set forth above.

Allowable subject matter 
7. 	Claims 5; 14, 15, 16 and 17 objected to as being dependent upon rejected based claims 4 and 10 but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior arts of record do not teach nor disclose upon a determination that historical query logs are not present for the workload: creating an inter- and intra-query weighted column relationship graph during run-time by parsing incoming queries; and updating the weighted column relationship graph with new incoming query information (claim 5); in addition the prior arts do not further teach upon a determination that historical query logs are not present for the workload, the program code executable by the processor further to: create, by the processor, an inter- and intra-query weighted column relationship graph during run-time by parsing incoming queries; and update, by the processor, the weighted column relationship graph with new incoming query information (claim 14); nor evaluate a distribution of a row evaluated by the historical and run-time queries that a column in the select clause for a select clause (claim 15), nor a percentage of rows examined by the select clause being lower than a selectivity threshold indicates that the column can gain performance by being accessed randomly only at desired row positions; and the percentage of rows examined by the select clause being higher than the selectivity threshold indicates that the column should be accessed sequentially (claim 16); nor columns that can gain performance by being randomly accessed is assigned a higher weight such that the column has a higher chance of having its data blocks being stored in a first storage device; and columns that are accessed sequentially are assigned a lower weight such that its data blocks have a lower chance of being stored in a second storage device (claim 17).  Claims 6-9 further limit the indicated allowable claim 5, the claims are therefore allowable for the same reasons as being set forth above.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V THAI whose telephone number is 571-272-4187.  The examiner can normally be reached Monday-Friday 8am-4pm.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9300.  
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 18, 2022
/TUAN V THAI/Primary Examiner, Art Unit 2135